DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the displayable line of k echographic lines as recited in claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that while there is reference to the displayable line (e.g. fig. 2 (106), fig. 3 (204), and fig. 4 (303)), there is no clear depiction of the displayable line of k echographic lines. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Pg 13 of applicant’s specification describes the selection of measurement points. It appears the points selected for the second measurement signal should be Yt1+d, Yt2+d, Yt3+d and not Yt1+d, Xt2+d, Xt3+d.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
The preamble of claim 10 appears to be “An echography system comprising”. Thus a colon should be placed after comprising to read –an echography system comprising:--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
The limitation “unit” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“for processing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (pg. 16) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the current instance, claim 5 is directed toward adding discrete points to the measurement signal by convolving the measurement signal with a sliding cardinal sine function. While there is literal support for the limitation on page 11 of applicant’s spec, there is no disclosure nor drawing describing how to convolve the measurement signal with a sliding cardinal sine function, nor what is meant by sliding cardinal sine function is. Furthermore, there is no disclosure nor drawing which describes how convolving the measurement signal with a sliding cardinal sine function would add discrete points. For these reasons, a person having ordinary skill in the art would not readily recognize that the inventor had possession of the claimed invention at the time of filing. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “for each cycle of a plurality of cycles of k iterations” is recited in lines 8 and 10, respectively. The limitation is confusing and it is unclear if there are k iterations in a cycle or if there are k cycles each cycle being one iteration of k iterations. For examination purposes, it has been interpreted to mean either.
Claim 1 recites the limitation "the reception" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 10 recite the limitation “combining/combine into a displayable line of k echographic lines” in lines 21-22 and 21, respectively. It is unclear what is being combined. For examination purposes, it has been interpreted that anything combined into a displayable line of k echographic lines reads on the claim.
Claims 1 and 10 recite the limitation “for each cycle of a plurality of cycles of k iterations, each iteration involving a different group of transducer rings, each cycle travelling through the set of the k groups of transducer rings, during each iteration:”. The limitation is grammatically confusing and attempts to describe the iterations and cycles in a manner that makes it difficult to understand what a cycle is and what an iteration is. Furthermore, examiner recommends amending the limitation “during each iteration” to read “wherein each iteration comprises” in order to make clear the method performed in each iteration. 

Claims 1 and 10 recite the limitation “the displayable lines” in step c). Because there is only one displayable line claimed in step b), there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a group of transducer rings” is recited in lines 4-5. It is unclear if this is the same group of transducer rings recited a1) of claim 1 or a different group of transducer rings. For examination purposes, it has been interpreted to mean either. 
Claim 3 recites the limitation “the measurement signal of a transducer ring” in line 2. It is unclear if the measurement signal is a specific measurement signal for a specific transducer ring or if the limitation is referring to each measurement signal of each transducer ring. For examination purposes, it has been interpreted to mean any 
Claim 3 recites the limitation “a measurement signal” in line 5. It is unclear if this is the measurement signal as recited in line 2 or the measurement signal of claim 1 or a new measurement signal. For examination purposes, it has been interpreted to mean any measurement signal.
Claim 3 recites the limitation “a transducer ring” in line 2. It is unclear if this is a specific transducer ring of the transducer rings, a new transducer ring, or referring to each of the transducer rings. For examination purposes, it has been interpreted to mean any of the above interpretations. 

Claim 4 recites the limitation “the geometry” in line 5. There is insufficient antecedent basis for this limitation in the claim.


Claim 5 recites the limitation “discrete points” in line 2. It is unclear if these are the same discrete points of claim 3 or new discrete points. For examination purposes, it has been interpreted to mean either.
Claim 5 recites the limitation “the measurement signal” in line 2. It is unclear if this is the measurement signal of claim 3 line 2, claim 3 line 5, or each of the measurement signals. For examination purposes, it has been interpreted to mean any of the above interpretations.
Claim 6 recites the limitation “an echographic line” in line 2. It is unclear if this is a specific echographic line from the echographic lines generated during each iteration, each of the echographic lines, or a new echographic line. For examination purposes, it has been interpreted to mean any of the above interpretations. 
Claim 10 recites the limitation “said processing unit” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL  Silverman et al. (“High-Frequency Ultrasonic Imaging of the Anterior Segment Using an Annular Array Transducer”), hereinafter Silverman in view of Qiao et al. (US 20130083628 A1), hereinafter Qiao.
Regarding claims 1, 9, and 10,
Silverman teaches an ocular echography (Pg. 1 which discloses ultrasound imaging of the eye) method using an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (Pg. 1 Methods which discloses an annular array ultrasound transducer consisting of 5 concentric rings. Examiner notes n = 5), a unit for processing said ultrasonic probe and a screen (pg. 2 which discloses a labview program to control the components of the PC-based scanning system, Examiner notes the system would necessarily have a screen for producing images of the eye), 
Wherein the transducer rings are grouped into several groups of rings each grouping between 1 and n-1 transducer rings (Examiner notes each group contains 1 transducer ring), each group of rings being differentiated from another group of transducer rings by at least one transducer ring different from the transducer rings of said other groups of transducer rings, the groups of transducer rings being equal to a number k (Examiner notes k = 5 since each group consists of 1 transducer ring), the method comprising the following steps:
for each cycle of a plurality of cycles (at least fig. 9 which depicts a series of images. Examiner notes each image represents a cycle) of k iterations (pg. 2 which discloses 5 scans (i.e. iterations) are performed for each image (i.e. cycle)), each iteration involving a different group of transducer rings (pg. 2 which discloses 1 scan per each pulsed ring (i.e. group)), each cycle running through the set of the k groups of transducer rings (examiner notes each image (i.e. cycle) would perform 5 scans (1 per group or ring), during each iteration:
a1) exciting a group of transducer rings so that the transducer rings of said group of transducer rings emit ultrasonic waves at an emission frequency (Pg. 1 methods which discloses the frequency of all array elements was 40 MHz);
a2) recovering n measurement signals from the n transducer rings, each measurement resulting from the reception by a transducer ring (Pg. 2 which discloses for each scan (i.e. iteration) echo data was recorded (i.e. recovered) on all 5 elements. Examiner notes this would necessarily recover 5 (or n) measurement signals) of reflected ultrasonic waves resulting from the emission of ultrasonic waves by said group of transducer rings (at least fig. 3)
combining the n measurement signals into a displayable line of k echographic lines (pg. 2 which discloses adding (i.e. combining) all 25 echo sequences (i.e. measurement signals. Examiner notes the 25 measurement signals comprise the n measurement signals) to produce one echo sequence (i.e. a displayable line of 25 echographic lines. Examiner notes the echosequence (i.e. displayable line) would necessarily be a displayable line of at least k (5) echographic lines) 
processing and displaying the displayable lines (at least fig. 5(b) and corresponding disclosure or fig. 9 (b1-b7) and corresponding disclosure. Examiner notes the 

While Silverman teaches combining all 25 echo signals to produce one echographic line, it unclear if the n measurement signals from each scan/iteration are combined during each iteration. 
Nonetheless, Qiao, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasonic imaging method using an ultrasonic probe (at least fig. 2 (2) and corresponding disclosure) including a plurality of transducer elements (at least fig. 2 (20) and corresponding disclosure) organized into at least n transducer elements (at least fig. 2 and corresponding disclosure. Examiner notes n = 16), wherein the transducer elements are grouped into several groups of elements each group between 1 and n-1 transducer elements (at least fig. 2 and corresponding disclosure. Examiner notes each group is 8 elements), each group of elements being differentiated from another group of transducer elements by at least one transducer element different from the transducer elements of said other groups of transducer elements (at least fig. 2 and corresponding disclosure), the groups of elements being equal to a number k (at least fig. 2 and corresponding disclosure. Examiner notes k = 3 in this instance), the method comprising the following steps:
a) For k iterations ([0027] which discloses L round trips with each sub-array 1, 2, and 3, used for transmission and the whole array used to receive), each iteration involving a group of different transducer elements (at least fig. 2 and corresponding disclosure), during each iteration:
a1) exciting a group of transducer elements (at least fig. 2 (sub-array 1, sub-array 2 or sub-array 3) and fig. 3 (fire-1, fire-2, and fire-3) and corresponding disclosure) 
a2) recovering n measurement signals from the n transducer elements (at least fig. 2 (Rec-1, rec-2, or rec-3, respectively) and fig. 5 (fire-1 echo, fire-2 echo, or fire-3 echo, respectively) and corresponding disclosure), each measurement signal resulting from the reception by a transducer element of reflected ultrasonic waves resulting form the emission of ultrasonic waves by said group of transducer elements (fire-1, fire-2, or fire 3);
a3) combining the n measurement signals (at least fig. 2 and fig. 5 (22, 23, and 24) and corresponding disclosure) to give an echographic line (are least fig. 2 and fig. 5 (31) and corresponding disclosure) said echographic line being representative of the response of the n transducer rings to the emission of ultrasonic waves by said group of ultrasonic elements (fire-1, fire-2, or fire-3 respectively).

b) Combining (at least fig. 2 and fig. 5 (25) and corresponding disclosure) into a displayable line (Examiner notes the output from the synthesis unit 25 is interpreted as a displayable line in its broadest reasonable interpretation since it is sent to a display) of k echographic lines (Examiner notes the displayable line is a synthesis of k echographic lines (31) as seen in figs. 2 and 5) resulting from the k iterations (at least fig. 2 and corresponding disclosure).
c) processing and displaying the displayable lines (at least fig. 6b and corresponding disclosure)



	Regarding claim 2,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein in each cycle, the iterations are performed in the same order (Examiner notes each image is performed with the same transmission/reception method. Thus one of ordinary skill would recognized that they are performed in the same order).

	Regarding claim 3,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein the measurement signal of a transducer ring results from the digitization of the reception signal generated by this transducer ring upon reception by said transducer ring of reflected ultrasonic wave (pgs.2-3 which disclose digitizing the echo data from each send and receive ring pair) resulting from the emission of ultrasonic waves by a group of transducer rings (examiner notes each send and receive pair would result from emission of ultrasound waves by a group of transducer rings), a measurement signal being defined as a chronological sequence of discrete points with which corresponding values are associated (pg. 2 discloses the measurement signals are echo sequences. 
	Qiao further teaches a measurement signal being defined as a chronological sequence of discrete points (at least figs 2 and 5 depict the measurement signals as a chronological sequence of discrete points (i.e. sampling points) in its broadest reasonable interpretation) with which corresponding values (Examiner notes the discrete points have corresponding values (e.g. amplitude) as seen in figs. 2 and 5), wherein the combination of measurement signals to give an echographic line during an iteration consists in adding the values associated with synchronous discrete points (at least fig. 2 and 5 (30) depicts the discrete points as being synchronous. Examiner notes these signals (and thus the associated values) are added at summing unit 22) of said measurement signals.

	Regarding claim 4,
	Silverman, as modified, teaches the elements of claim 3 as previously stated. Qiao further teaches wherein the combination of measurement signals to give an echographic line during an iteration is restricted to a selection of discrete points (Examiner notes all discrete points of the signal are selected), said discrete points being selected so as to make a chronological offset ([0035] which discloses a time delay (i.e. chronological offset)) between the measurement signals compensating for the acoustic path differences resulting from the geometry of the transducer (examiner notes the time delay would necessarily compensate for the acoustic path differences resulting from the geometry of the transducer), the synchronism (at least figs. 2 and 5 (31) and corresponding disclosure) of the discrete points taking into the account this offset (at least figs. 2 and 5 (21) and corresponding disclosure)
	
Regarding claim 6,

	And wherein the combination of echographic lines to give a displayable line consists in adding the values associated with synchronous discrete points of said echographic lines (at least figs. 2 and 5. Examiner notes the echographic lines comprise synchronous discrete points since the measurement lines used to create them all are all time aligned as seen in figs. 2 and 5).

	Regarding claim 8,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein n= 5, the ultrasonic probe comprising five transducer rings (Pg. 1 which discloses 5 concentric rings)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman and Qiao as applied to claim 3 above, and further in view of Yagunov et al. (US 20070164761 A1), hereinafter Yagunov.
	Regarding claim 5,
	Silverman, as modified, teaches the elements of claim 3 as previously stated. Silverman fails to explicitly teach wherein discrete points are added to the measurement signal by convolving said 
	Yagunov, in a similar field of endeavor involving signal processing, teaches adding discrete points to a measurement signal by convolving said measurement signal with a sliding cardinal sine function ([0041] which discloses during convolution, the sinc function (i.e. cardinal sine function) is shifted (i.e. sliding) from left to right across the input signal (i.e. measurement signal) so that a period between the discrete points is less than the inverse of at least ten times the emission frequency ([0007] which discloses the method can convert any sampling rate (e.g. 8kHz for the input as described in the abstract)  to any sampling rate (e.g. 96kHz for the output as described in the abstract). Examiner notes the period (1/96khz) is less than the inverse of at least ten times the input frequency 8kHz (1/80kHz). Examiner further notes that by increasing the sampling rate discrete points are necessarily added).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Silverman to include the convolution with a sliding cardinal sine function as taught by Yagunov in order to increase the sampling rate and prove a more accurate signal for processing. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman and Qiao as applied to claim 1 above, and further in view of Davis (US 4276779 A) or Sumino (US 4487073 A).
	Regarding claim 7,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wehrien the transducer rings are grouped into k groups of rings (examiner notes k = 5) each 
	Davis, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 2 (30) and corresponding disclosure. Examiner notes n = 15 in this instance) wherein the transducer rings (30) are grouped into k groups of rings (at least fig. 2 (47-49) and corresponding disclosure. Examiner notes k = 3 in this instance) each grouping between 2 and n-1 transducer rings (at least fig. 2. Examiner notes each group (47-49) comprises 5 transducer rings)
Alternatively, Sumino, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 7 (141-148) and corresponding disclosure. Examiner notes n = 8 in this instance) wherein the transducer rings are grouped into k groups of rings (at least fig. 7 (31 and 36) and corresponding disclosure. Examiner notes k = 2 in this instance) each grouping between 2 and n-1 transducer rings (at least fig. 7 and corresponding disclosure. Examiner notes each group (31 and 36) comprises 4 transducer rings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Silverman, as currently modified, to include increasing the number of rings in a group in order to set the focal depth for transmission accordingly. Such a modification 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793